79 F.3d 169
316 U.S.App.D.C. 367
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.LELAND BROADCASTING GROUP, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Hara Broadcasting, Inc., Intervenor.
No. 94-1747.
United States Court of Appeals, District of Columbia Circuit.
Jan. 26, 1996.

Before:  WILLIAMS, GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the Federal Communications Commission and on the briefs and argument of counsel.   The court is satisfied that appropriate disposition of the case does not call for further opinion.   See D.C.Cir.Rule 36(b).


2
On remand from this court's decision in Leland Broadcasting Group, Inc. v. Federal Communications Commission, No. 92-1444 (D.C.Cir. Nov. 15, 1993), the Commission adequately explained its refusal to apply the exception to its hard look standards.   The petitioner has shown neither that its application satisfies the hard look standards, nor that it falls within the exception for applications with visibly incorrect or inconsistent information, nor that its application was treated differently than other applications similarly situated.   Therefore, it is


3
ORDERED and ADJUDGED that the petition for review be DENIED.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41(a)(2).   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.